UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUNGIIN INC CO., LTD. and SUNGJIN INC
VINA CO. LTD.,

 

 

 

 

Plaintiffs,

ORDER

-against-
BAG STUDIO, LLC et al., 19 Civ. 9496 (GBD) (GWG)

Defendants.

GEORGE B. DANIELS, United States District Judge:

The March 24, 2020 initial conference is hereby cancelled, in light of this Court’s referral
of general pretrial matters to Magistrate Judge Gorenstein.
Dated: New York, New York

March 3, 2020
SO ORDERED.

Guy, 6 Dre
GEORGE B. DANIELS
United States District Judge

 

 

 

 

 
